Citation Nr: 1235662	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-32 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable disability rating for residuals of prostate cancer, status post prostatectomy, rated 60 percent disabling from April 14, 2008.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. In April 2006, the RO denied entitlement to service connection for residuals of prostate cancer and the Veteran appealed. In a subsequent January 2008 rating decision, the RO granted entitlement to service connection and assigned a non-compensable rating which the Veteran timely appealed.

The Veteran testified before the below-signed Veterans Law Judge in June 2008 in Philadelphia. A copy of the transcript from that hearing has been associated with the record.

In a November 2008 rating action, the RO increased the Veteran's disability evaluation to 60 percent effective April 14, 2008. However, the Veteran has indicated the 60 percent disability rating did not satisfy his appeal. The issue of the entitlement to an increased initial disability rating remains on appeal before the Board. See A.B. v. Brown, 6 Vet.App. 35, 39 (1993). 

In March 2011, the Veteran testified at a hearing before the undersigned.  A transcript is on file.

ISSUES NOT ON APPEAL AT THIS TIME:  The Board observes that the April 2006 rating decision included denials of claims for service connection for posttraumatic stress disorder (PTSD) and a skin disability of the bilateral hands. The Veteran timely appealed those denials. However, subsequent to the Board's March 2011 remand, but prior to the time the Veteran's appeal was recertified to the Board, the RO issued a June 2012 rating decision granting entitlement to service connection for these two disabilities. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (1997). As the Veteran has not submitted any statements reflecting disagreement with the June 2012 rating decision, the issues of PTSD and a skin disability of the bilateral hands are not before the Board and are not reflected on the title page.

The issue of entitlement to TDIU has been added to the appeal because a TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). As the Veteran has appealed the rating assigned for his residuals of prostate cancer and alleged in an August 2012 statement that he is unable to work, the issue of entitlement to a TDIU is part of his appeal. Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file revealed additional medical evidence pertinent to the current appeal - that evidence has been carefully reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that additional evidence remains outstanding and a clarifying medical opinion is needed, the Veteran's appeal must be remanded in accordance with the duty to assist. 

Private treatment records are outstanding. The Veteran has submitted evidence indicating that his private physician treated him for residuals of prostate cancer, but no such private treatment records are associated with the claims file. Specifically, the report of a May 2007 VA examination states that the Veteran experienced no urinary leakage, but he has contended that he developed a progressively worsening urinary disorder after undergoing a prostatectomy in August 2004. A March 2008 VA urinary treatment note states that the Veteran experienced mild terminal dribbling, but indicates no usage of absorbent materials. However, he submitted a copy of a private April 2008 prescription for absorbent materials reflecting diagnosis of urinary incontinence. Beginning in May 2008, his VA prescriptions also included absorbent materials. Further, a May 2012 VA treatment note submitted by the Veteran also indicates that he sees a private psychologist who maintains treatment notes addressing his employability.

When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). The RO/AMC must take appropriate steps to assist the Veteran in gathering the identified outstanding private treatment notes. While this case is in remand status, the RO/AMC must also gather any additional VA treatment notes and associate them with the record - the date of the last VA treatment note within the (virtual) claims file is June 12, 2012 and the Veteran submitted an August 2012 statement that his VA physicians had "recently" increased his prescription for absorbent materials.

As the Veteran has contended that he is unable to work, employment records are potentially relevant to his claim. In Spurgeon v. Brown, the Court held that VA had a duty to advise the claimant of the potential relevance of employment records. 10 Vet.App. 194, 197-98 (1997). The RO/AMC must take appropriate steps to have the Veteran's most recent employer complete a Request for Employment Information Form in order to clarify the date he was last employed and the reason for his departure from the job. See 38 U.S.C.A § 5103A(b)(1).

The Veteran was last afforded a VA genitourinary disabilities examination in May 2012. The examiner stated that the Veteran did not experience any voiding disorder. That finding is expressly contradicted by other medical evidence of record and by the Veteran's August 2012 statement. Another medical opinion is warranted. See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008) (a physician should have information regarding relevant case facts); 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Dr. Gaulteri and Dr. Florek. Make at least two (2) attempts to obtain records from any identified private sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2. Gather any outstanding records of VA medical treatment (generated after June 12, 2012) and associate them with the claims file.

3. Notify the Veteran that health records maintained by his former employer(s) may be relevant to his claims. Provide him with the necessary authorizations for the release of any such records not currently on file. Make at least two (2) attempts to obtain any records that the Veteran identifies as pertinent to his claims. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4. Concurrent with the above, request that the Veteran identify his most recent employer. 

5. Upon receipt of the Veteran's response, if any, send a request for Employment Information (VA Form 21-4192) to any identified employer.

6. Subsequently, return the Veteran's claims file to the May 2012 genitourinary disorders examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to the current severity of the Veteran's prostate cancer residuals.

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. Although the examiner has an independent responsibility to review THE ENTIRE claims file, his or her attention is called to VA and private records reflecting diagnosis of urinary stress incontinence. 

The examiner must address the Veteran's contention that he has experienced gradually worsening incontinence since his prostatectomy and that his use of absorbent materials has increased since the May 2012 examination. Discuss any effects of the incontinence, and any other residuals of prostate cancer, on the Veteran's employment.

The examiner is requested to provide a complete explanation for his or her opinions, based on his or her clinical experience and the medical evidence of record. If the examiner is unable to render the requested opinions, he or she must explain why. A NEW EXAMINATION SHOULD ONLY BE PROVIDED IF DEEMED NECESSARY TO RENDER THE REQUESTED OPINIONS.
 
7. Thereafter, consider all of the evidence of record and readjudicate the Veteran's appeal. If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


